Citation Nr: 1540085	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-00 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for impaired vision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to May 1947. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  The Board notes that in August 2015, the Veteran submitted a copy of the July 2014 VA Form 9 in which he requested a Board hearing, as well as another August 2015 VA Form 9, in which he also requested a hearing.  To the extent that it is construed as a request for a Board hearing, the requested hearing was held in January 2015.  See 38 C.F.R. § 20.700 (2015).  The Board does not find that there is sufficient cause to schedule another hearing in this case.

In March 2015, the Board reopened the claim of entitlement to service connection for impaired vision and remanded the issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for impaired vision, now diagnosed as blindness.  He asserts that he had onset of symptoms related to blindness during service.  

The March 2015 Board remand noted that the complete service entrance and separation examination reports were not associated with the claims file, and the directive was for the complete records to be added to the electronic file.  No additional service records have been added to the electronic file, and there is no indication in the file, to include the July 2015 supplemental statement of the case, that efforts have been made in that respect.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  Id.  As such, on remand, the complete service entrance and separation examination reports are to be associated with the file.  

Further, the Board's March 2015 remand reflects the Veteran's report of having been stationed in the Aleutian Islands and that his duties as a clerk typist required him to work in poor lighting due to frequent power outages as a result of severe weather.  He noted typing copies of war grams from the Pentagon by candlelight for long hours on a daily basis.  Consistent with the Veteran's report in that respect is his DD FORM 214 reflecting that his military occupational specialty (MOS) was clerk typist, as well as service personnel records noting his duties included performing numerous clerical and typing duties.  

The July 2015 VA examination report reflects diagnoses to include wet age-related macular degeneration; open angle glaucoma; and macular hole.  Although the opinion provided states the Veteran had refractive error prior to service entrance noting that the worsening of the myopia during service and thereafter was a normal progression of the disease, as noted, the complete service entrance examination report is not associated with the file.  Moreover, the examiner did not address an April 1946 service treatment record reflecting that his eyes were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Further, and although the July 2015 addendum to the July 2015 VA examination report notes no treatment for impaired vision during service, a March 28, 1947 service treatment record reflects complaints of trouble seeing distant digits, and objective findings were reported with respect to visual acuity.  The Board notes that the Veteran testified that his complaints of eye pain and blurry vision during service fell on deaf ears as there were no eye doctors stationed at his location.  In addition, and although the addendum notes that it was not at least as likely as not that the Veteran's refractive error resulted from superimposed injury, i.e. straining eyes in poor lighting during service, the July 2015 VA examiner did not address a January 2015 opinion from the Veteran's private eye doctor to the effect that it is possible that the Veteran's history of working long hours under poor lighting conditions during service contributed to his poor vision.  

Based on the above, the July 2015 VA opinion is not completely adequate for a determination.  As such, the Veteran should be afforded a new VA examination with respect to the nature and etiology of his impaired vision.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the complete service entrance examination and separation examination reports with the file.  

All efforts in this respect should be documented in the file.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for a VA eye examination by an appropriate medical professional. The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests. 

For any diagnosed refractive error (myopia), the examiner is to opine whether it at least as likely as not (i.e., 50 percent or greater probability) that the refractive error results from a superimposed injury.  In doing so, the examiner is to consider the Veteran's reports that he strained his eyes typing in poor lighting while performing his duties as a clerk in the Aleutian Islands during WWII, as well as the April 1946 service treatment record reflecting that his eyes were assigned a profile of "1," indicative of a high level of fitness and, the March 28, 1947, service treatment record reflecting complaints of trouble seeing distant digits and objective findings with respect to visual acuity.  

For each diagnosis identified diagnosis, other than refractive error (myopia), the VA examiner is to provide an opinion as to whether it is at least as likely as not that any current eye disability had an onset during his period of service or is otherwise related to his period of service.  In doing so, the examiner is to consider the Veteran's reports that he strained his eyes typing in poor lighting while performing his duties as a clerk in the Aleutian Islands during WWII, as well as the March 28, 1947, service treatment record reflecting complaints of trouble seeing distant digits and objective findings with respect to visual acuity.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

